Citation Nr: 0523909	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-05 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland




THE ISSUE

Entitlement to service connection for a gynecological 
condition to include uterine fibroids and residuals of 
bilateral tubal ligation. 




ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from January 1978 
to August 1982.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
denying entitlement to service connection for a genitourinary 
condition.  It is clear from the discussion in that rating 
and subsequent documents that an gynecological disorder was 
at issue.  The Board has recharacterized the condition as 
gynecological, since its scope encompasses only gynecological 
conditions, specifically claimed uterine fibroids and 
residuals of bilateral tubal ligation.  While the RO did not 
explicitly address residuals of a tubal ligation in the 
appealed February 2002 rating action, that aspect of the 
claim was addressed by the RO in the statement of the case 
issued in February 2003, and in an October 2004 Decision 
Review Officer (DRO) decision and associated supplemental 
statement of the case.  Appellant has made contentions as to 
this condition.

The veteran had been represented by the Maryland Department 
of Veterans Affairs, but she formally withdrew that 
representation by a signed March 2005 letter.  The veteran 
then requested and received assistance in the form of a list 
of authorized representatives sent to her in May 2005 to 
assist her in her appeal.  However, she failed to appoint any 
of these, and hence is unrepresented in her appeal.  

The veteran in a March 2003 VA Form 9 originally requested a 
hearing before a Veterans Law Judge of the Board to be 
conducted at the RO (a Travel Board hearing).  However, she 
was then informed that the Board did not conducted Travel 
Board hearings at the Baltimore RO, and that she might 
alternatively be afforded a hearing before a hearing officer 
at the RO.  She signed and dated the corresponding form 
indicating that she elected instead to have a hearing before 
an RO hearing officer at the RO.  The RO scheduled the 
veteran for a hearing before an RO hearing officer in 
September 2004, and a notice of that pending hearing was sent 
in August 2004 to her last known address of record, but she 
failed to appear for the hearing.  There is no indication 
that she has requested a further hearing.  

FINDINGS OF FACT

1.  Uterine fibroids did not develop in service or for many 
years post service, and are not otherwise causally related to 
service or in-service event or occurrence.

2.  Bilateral tubal ligation conducted in service was a 
voluntary, elective procedure, without unusual results or 
additional disability.  


CONCLUSION OF LAW

Service connection for a gynecological condition to include 
uterine fibroids and residuals of bilateral tubal ligation, 
is not warranted; uterine fibroids were not incurred in or 
aggravated by active service; a bilateral tubal ligation 
performed in service was a requested, elective procedure 
without unusual results or additional disability.  
38 U.S.C.A. §§ 1131, 5103A, 5107  (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306(b)(1), 3.326 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of her 
claim.  These duties were enacted into law with the VCAA.  
The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

VA fulfilled these requirements by issuance of a VCAA letter 
in August 2001.  This development letter appropriately 
notified the veteran what VA would do and what she must do in 
furtherance of her claim.  The letter also informed the 
veteran with specificity what would be required for her claim 
for service connection to be granted, and explicitly asked 
her to submit pertinent evidence she had, and to inform of 
the existence of any additional evidence that would further 
her claim, including in particular any medical of disability 
in service, and evidence relating current disability to her 
period of service.  

Additional development letters sent in April 2002 and June 
2003 also provided the veteran with notice of the VCAA and 
offered assistance in development of her claim.  The June 
2003 letter explicitly asked the veteran to provide evidence 
that the tubal ligation performed in service was medically 
necessary, in furtherance of her claim.  

The veteran was afforded the opportunity of hearings to 
provide testimony supportive of her claim.  As addressed in 
the introduction, above, she was scheduled for a hearing 
before a hearing officer at the RO in September 2004, and was 
appropriately notified of that hearing in August 2004 at her 
last known address of record, but failed to appear.  She has 
not indicated a desire for a further opportunity to testify.  

Pertinent VA, private, and service medical records are 
associated with the claims folder.  By an August 2001 
authorization and release for medical records, VA 
Form 21-4142, the veteran informed of treatment for uterine 
fibroids and excessive bleeding, including embolization 
surgery, at the Baltimore VAMC in 2000 and 2001.  These 
records are associated with the claims folder.  She also 
informed of treatment at Ft. Riley, Kansas in 1983, but this 
was for chest pains.  VA medical records were requested based 
on this authorization, and all records obtained were 
associated with the claims folder.  While the veteran in 
February 2002 informed of treatment for appealed disabilities 
(which then also included heart disability and chest scars), 
she informed of treatment (for unspecified conditions) at 
Mercy Hospital in Baltimore, Potomac Mills Medical Center in 
Glen Burnie, the Glen Burnie VA Medical Center, and the Ft. 
Riley Naval Base in Elizabeth City, North Carolina, she did 
not then indicate treatment pertinent to her gynecological 
claim at any one of these facilities in particular.  As 
discussed below, it appears that pertinent records have been 
obtained, and the veteran has not indicated specific sources 
of gynecological treatment with pertinent records not 
associated with the claims folder.  

At a July 2002 DRO conference, it was determined that the 
veteran and her representative were to provide any additional 
information about treatment of the veteran post service, 
while she was a dependent of her husband while he was on 
active duty.  The veteran by a VA Form 21-4142 accompanying 
her submitted VA Form 9 in March 2003, indicated that she had 
been treated at multiple facilities, but did not indicate 
what she was treated for at each of these facilities.  By a 
June 2003 statement she clarified that she received pertinent 
gynecological treatment at military facilities in service, 
and post service at the Potomac Medical Clinic, when she 
learned that she had been sterilized.  The service medical 
records are already contained within the claims folder, and 
the fact of sterilization is not a medical fact in dispute in 
this case.  Service medical records document the veteran's 
bilateral tubal ligation producing sterility.   The veteran 
submitted pertinent treatment records from Potomac 
Physicians, P.A., in August 2001, which appears to be the 
same source as the reported Potomac Medical Clinic, and there 
is no indication that there are additional pertinent records 
from that source that are not represented in the claims 
folder.  Associated with these Potomac Physicians records are 
a November 1994 consultation report from Mercy Hospital 
Center, Baltimore, Maryland, and a January 1995 consultation 
letter from a physician at the University of Maryland School 
of Medicine, Baltimore, Maryland.  

Thus, there is no indication by statements provided by the 
veteran that there are additional treatment records not 
contained within the claims folder which present the 
reasonable possibility of furthering the veteran's claim.  
The veteran has not alleged findings or treatments for 
uterine fibroids earlier than their first noted finding in 
1994, and the medical records suggest no basis for any causal 
link to service.  The veteran has also not alleged that any 
treating physician has causally related the veteran's uterine 
fibroids to her period of service.  The veteran's claim for 
compensation based on tubal ligation in service turns on the 
informed, voluntary, elective nature of that procedure, and 
the absence of unexpected or adverse outcomes.  Those 
questions are amply answered by the medical records within 
the claims folder, and there is no indication any other post-
service treatment records would inform otherwise.  The claims 
folder contains no medical records indicating any outcome 
from the tubal ligation other than infertility.  The Board 
notes in this regard that "[T]he duty to assist is not 
always a one-way street.  If a veteran (appellant) wishes 
help, [s]he cannot passively wait for it in those 
circumstances where [s]he may or should have information that 
is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992). 
The veteran was afforded a VA examination in October 2004 to 
address her claimed gynecological disorders.  It is true that 
the examiner relied on the veteran's allegation that she was 
not given medical counseling prior to her inservice bilateral 
tubal ligation, and missed the documentation within the 
claims folder of three sessions of pre-surgical counseling 
provided to the veteran.  Nonetheless, the examiner 
adequately identified and diagnosed the claimed conditions, 
and sufficiently addressed the etiology of those conditions 
to allow for an informed Board adjudication supported by 
medical evidence.  Any requirement of a medical opinion as to 
residuals of bilateral tubal ligation was obviated by the 
documented voluntary, elective nature of that procedure.  
Also, there is no medical evidence of uterine fibroids in 
service or for years post service.  Hence, there was no 
event, injury, or disease shown in service, either with 
regard to uterine fibroids or the voluntary tubal ligation, 
to trigger the need for a VA examination to address etiology 
of any current gynecological disorder.  38 C.F.R. 
§ 3.159(c)(4)(i)(A)-(C); See Paralyzed Veterans of America, 
et al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (no obligation to obtain a medical nexus opinion 
where there is no event, injury, or disease shown in 
service).   

The veteran was informed of evidentiary and procedural 
development in the course of her appeal by a statement of the 
case in February 2003, by an October 2004 Decision Review 
Officer (DRO) decision, and by an October 2004 supplemental 
statement of the case.  

The Court has held that the notice requirements in 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, a VCAA letter was afforded the veteran in August 2001, 
prior to initial adjudication of the claim.  The Board notes 
that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
also applicable, including provisions pertaining to when 
notice is issued.  In this instance, however, the Board finds 
that the appellant was provided the necessary notice and 
assistance required, as discussed above, since she was given 
ample notice and opportunity to remedy deficiencies in her 
claim.  The Court has recently held, in that regard, that an 
error is not prejudicial when the error did not affect "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  



Service Connection Claim

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1131.  

Service medical records reflect that the veteran gave birth 
to a healthy son in service in April 1979, and that she then 
voluntarily and with informed consent elected to undergo 
bilateral tubal ligation in September 1979.  The claims 
folder contains a copy of the request for the tubal ligation 
performed in service.  The form is completed; it is signed by 
the counseling physician; it is signed by a witness not a 
member of the operating team; and it is signed and dated by 
the veteran in September 1979, prior to the procedure.  The 
form plainly states that the procedure is an elective 
sterilization, and that a portion of the veteran's fallopian 
tubes would be removed or tied to prevent further 
pregnancies.  The request form nowhere indicated that the 
surgery was to be performed so that it could be reversed.  
The form did specify that the counseling physician who signed 
the form counseled the veteran as to the nature of the 
proposed procedure, its risks, and its expected results.  

The service medical records contain three further September 
1979 pre-operative counseling notes, one signed by the 
physician who signed the tubal ligation request form, and the 
other two signed by two other medical practitioners.  In the 
note signed by the physician who signed the request form, 
that physician noted that the veteran was married and both 
she and her husband did not desire to have any more children.   
In the second of these records, a medical practitioner 
specifically noted that the veteran was counseled as to the 
risks of the procedure and accepted them.  In the third of 
these documented counseling sessions, a medical practitioner 
is noted to have explained the procedure and possible 
complications, including both irreversibility of the 
procedure and failure of the procedure.  A surgical checklist 
form for the September 1979 tubal ligation surgery includes a 
box for pre-operative counseling to the patient, and that 
item was initialed as completed. 

A September 1979 operative report for the tubal ligation 
informs that a Pomeroy Technique was performed on the left 
and removal of the fimbriae was performed on the right due to 
an incidental finding of a hydatid cyst on the right 
fimbriae.  A surgical pathology report documented removal of 
a length of the fallopian tube on each side (2.5 centimeters 
removed on the left, and 3.5 centimeters removed on the 
right).  

In service in April 1982 the veteran was treated for 
complaints of constant, dull left lower abdominal pain since 
the morning of the day treatment was sought.  She reported 
vomiting the day before, but denied urinary tract infection 
symptoms.  Upon examination, the pelvis was unremarkable 
except for extreme guarding.  There was a possibly positive 
chandelier sign.  A white cell count was taken and epithelial 
cells were tested.  An initial impression was urinary tract 
infection, rule out pelvic inflammatory disease.  Upon 
further evaluation in April 1982, it was noted that there was 
a small amount of white vaginal discharge, but chandeliers 
sign was negative.  The veteran had tenderness in the left 
lower quadrant in the area of an old incision scar without 
rebound or guarding.  The examiner assessed probable 
musculoskeletal pain.  

The veteran's pelvis was found to be within normal limits 
upon service entrance examination in June 1977, and the 
veteran refused a pelvic examination at her service 
separation examination in August 1982.  

Records from Potomac Physicians, P.A., were submitted into 
the record in August 2001.  These included the earliest 
documented record of uterine fibroids.  Specifically, an 
October 1994 treatment record includes a diagnosis of a 15-
week size uterine fibroid.  There is no indication in these 
records, or in subsequent VA treatment records, of findings 
of uterine fibroids prior to 1994.   

The veteran underwent VA hospitalization and bilateral 
uterine artery embolization (UAE) in June 2001 for treatment 
of symptoms possibly to include menorrhagia, urinary 
frequency, and severe abdominal/pelvic pain.  

A February 2002 VA gynecology treatment record notes the 
veteran's history of large uterine fibroids, status post a 
UAE performed in 2001.  She sought treatment for complaints 
of pain in the lower abdomen or pelvic region occurring two 
to three times per month, which was an increase from past 
pain occurring once per month with menses.  She reported that 
the pain was now independent of her menses.  She added that 
bleeding with her menses was significantly improved following 
the UAE.  The examiner noted that the veteran had ovarian 
failure, and that it was unclear whether this was secondary 
to the UAE.  The examiner assessed pain due to uterine 
fibroids, and prescribed continued treatment with Ibuprofen.  

A later February 2002 VA gynecology record of treatment by a 
nurse practitioner for uterine fibroids notes that the 
veteran's FSH was normal at the time of her UAE, and that she 
continued to have normal periods for at least six months 
following the procedure.  The treating nurse practitioner 
thereby concluded that it was unlikely that the UAE had 
caused her ovarian failure.  

In a June 2003 statement, the veteran alleged that tubal 
ligation was performed while she was in service, but that she 
only discovered that she had been rendered infertile by that 
procedure after service, when seen at the Potomac Medical 
Clinic.   

In October 2004 the veteran underwent a VA examination to 
address her claimed disabilities.  The claims folder was 
reviewed.  The veteran gave a history of ongoing pelvic pain 
beginning after the birth of her son in April 1979.  She 
related that she did not understand that her tubal ligation 
was permanent, and believed that her fallopian tubes had only 
been tied, so that the procedure could be reversed when she 
wanted to have children.  She alleged that she had agreed to 
have her fallopian tubes tied, but not to have them cut.  The 
examiner noted (incorrectly) that service medical records did 
not include a record of pre-operative counseling 

The October 2004 VA examiner accurately noted a record of 
treatment for complaints of pelvic pain in service in 1982, 
with emergency room referral, but with no chandelier sign, no 
masses, and no tenderness, and a diagnosis of muscle 
tenderness.  The examiner also accurately noted that the 
veteran received treatment in 1994 with a diagnosis of 
fibroids.  The October 2004 examiner noted that she was a 
known patient to him, and hence did not require a physical 
examination since she had no new symptoms or complaints.  

The October 2004 VA examiner found no evidence of a 
relationship between the veteran's period of service and her 
uterine fibroids diagnosed years later.  The examiner noted 
that it was possible that if ultrasounds had been taken 
associated with her inservice pregnancy, those might have 
identified fibroids if they were then present.  However, the 
Board notes that there is no medical finding of uterine 
fibroids.  

The October 2004 VA examiner accepted the veteran's account 
that she was not counseled prior to her tubal ligation in 
service.  However, this finding was based on the examiner's 
failure to find documentation of such pre-surgical counseling 
in the service medical records, and runs contrary to the 
clear documentation of pre-surgical counseling contained in 
service medical records within the claims folder.  "An 
opinion based upon an inaccurate factual premise has no 
probative value."  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  Hence, the VA examiner's account of a failure to 
provide pre-surgical counseling in service prior to the tubal 
ligation, cannot be accepted to support the claim.  

The veteran's own account of a failure to inform her prior to 
the tubal ligation that she may be permanently sterilized as 
a result of the procedure, is contradicted by the above-noted 
service medical records of pre-surgical counseling performed 
in September 1979.  This documentation of medical counseling 
prior to the tubal ligation in September 1979 is clear, with 
three medical practitioners documenting that each of them 
counseled the veteran as to the nature and risks of the 
procedure, including as to its effect of sterilizing the 
veteran, and possible complications including 
irreversibility.  Thus the weight of the evidence is against 
the veteran's account of a failure to adequately counsel her 
as to the nature of the tubal ligation procedure, including 
as to its effect of causing sterility, and its 
irreversibility.  The procedure was elective and it is not 
shown that there is any additional disability as a result of 
the procedure.

While the tubal ligation was performed in service, this was 
an informed, elective procedure requested by the veteran, as 
clearly documented in the service medical records.  This 
elective sterilization resulted in the intended clinical 
outcome.  There is no medical evidence that the tubal 
ligation was performed due to medical necessity, with 
contemporaneous medical evidence entirely to the contrary.  
There is also no objective evidence that chronic disability 
warranting VA compensation was produced thereby.   Moreover, 
there is clear medical evidence that the intended medical 
outcome, prevention of future pregnancy by tubal ligation, 
was achieved by the surgery in service.  Accordingly, 
contrary to the contentions of the veteran, the weight of the 
evidence is to the effect that the tubal ligation was fully 
informed and appropriately performed in service, with the 
anticipated outcome of infertility resulting, and with the 
outcome of irreversibility being also an expected possibility 
of which the veteran was fully informed prior to the 
procedure.  Hence, the procedure was informed and elective 
for VA purposes, and there was no chronic disability 
warranting compensation produced thereby.  While the surgery 
was not ameliorative in the sense that there was no disease, 
disorder, or defect being corrected, it was ameliorative in 
the sense of providing a medically acceptable change in the 
veteran's physiology - sterilization - with that outcome 
being a desired one by the veteran at that time.  Hence, the 
then-desired in-service sterilization was not a negative 
outcome for which disability compensation may be paid.  See 
38 C.F.R. § 3.306(b)(1) (compensation no payable for usual 
effects of ameliorative procedures performed in service).  

The veteran's claim of entitlement to service connection for 
uterine fibroids is unsupported by any medical evidence, with 
fibroids first diagnosed in 1994, years post service, and no 
medical evidence causally linking them to service.  Regarding 
the veteran's contention that fibroids somehow are linked to 
her service, lay persons are not competent to offer medical 
opinions; where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Accordingly, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
gynecological condition to include uterine fibroids and 
residuals of bilateral tubal ligation.  Because preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

 
ORDER

Service connection for a gynecological condition to include 
uterine fibroids and residuals of bilateral tubal ligation is 
denied.  


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


